            Case 20-21394-jra       Doc 75       Filed 10/09/20   Page 1 of 2




                           UNITED STATES BANKRUPTCY
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

IN RE:                                       )
John Mileusnic                               )        CASE NO.: 20-21394-JRA
aka John Louis Mileusnic                     )        CHAPTER 7
                                             )
                      Debtor                 )
                                             )

             NOTICE OF WITHDRAWAL OF MOTION TO DISMISS

       COMES NOW United States Trustee Nancy J. Gargula (“UST”), by Counsel

Jennifer W. Prokop, and respectfully advises this Honorable Court that the UST hereby

withdraws her motion to dismiss this case. In support of this Notice of Withdrawal,

Counsel respectfully states as follows:

       1.      On July 23, 2020, the UST filed her motion to dismiss this case pursuant

to 11 U.S.C. § 707(a) and 11 U.S.C. § 727(a)(8).

       2.      The UST has since learned that the Debtor has substantial assets that could

be administered for the benefit of unsecured creditors and has, instead, filed a complaint

to deny discharge.

       3.      Based on the information provided, the UST respectfully withdraws her

motion to dismiss this case.

                                             Respectfully submitted,
                                             Nancy J. Gargula
                                             United States Trustee

October 9, 2020                              By:       /s/Jennifer W. Prokop
                                                      Jennifer W. Prokop
                                                      Trial Attorney
                                                      Office of the U.S. Trustee
                                                      100 East Wayne Street, Suite 555
                                                      South Bend, IN 46601
                                                      (574) 236-8245
            Case 20-21394-jra       Doc 75       Filed 10/09/20   Page 2 of 2




                               CERTIFICATE OF SERVICE
I, Jennifer W. Prokop, hereby certify that service of the foregoing was made
electronically via the Court’s ECF system or via regular first-class United States mail,
postage fully pre-paid, on October 9, 2020, upon:

Trustee Kenneth Manning
Debtor’s Counsel: N/A
John Mileusnic: 325 Plum Creek Drive, Schererville, IN 46375

                                                              /s/ Jennifer W. Prokop
                                                             Jennifer W. Prokop




                                             2
